DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment Filing filed on 6/16/2022.
3.	This Office Action is made Final.  
4.	Claims 1-15 are pending.
Response to Arguments
5.	Applicant’s arguments with respect to the amended claims have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In addition, the new grounds of rejection set forth herein is necessitated by amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. US 20200280983 here after Huang (Note the provisional application dated November 2017 have support for disclosure relied upon for examples pages 13-16).

As to Claim 1. (Currently Amended)    Huang discloses a method for communicating with a base station by a terminal [i.e. User Equipment-UE] in a wireless communication system, the method comprising [Figs. 1-2, Sections 0002, 0028: A method and apparatus for indicating time domain resource allocation of data transmission in a wireless communication system. A base station is used for communicating with a terminal called UE, wireless device, or other terminology]:
receiving, from the base station, downlink control information (DCI) comprising scheduling information through a control resource set (CORESET) [Sections 0005, 0109, 0310: The method further includes UE receiving a Downlink Control Information (DCI) on the CORESET, wherein an index is included in the DCI and the index indicates a time domain resource allocation pattern. The 3GPP TS RAN WG1 Meeting #90 RAN1 disclose signaling about time domain resource allocation in a scheduling DCI. The network node (i.e. base station) configure UE with control resource set (CORESET) to transmit a DCI on the CORESET to the UE wherein an index is included in the DCI],
determining a time resource set [i.e. Time Domain Resource Allocation Patterns/Resources with Time Domain Allocation; Section 0285: A slot comprises symbols, time domain resource allocation within a slot carried in DCI in time domain in which there could be 105 time domain resource allocation patterns] to which the scheduling information is to be applied, according to a first scheme or a second scheme [i.e. UE determining/mapping Time Resource allocation patterns based on CORESET configuration relating to OFDM symbol in slot (see examples in 0293-0294 below)] based on a position [i.e. Symbol/Index] of the CORESET in a slot [Figs. 7, 9-11, 13, Sections 0284, 0293-0294, 0306: A UE is configured with control resource set (CORESET) that starts at an OFDM symbol index; then UE receives a DCI on the control resource set scheduling data transmission; the DCI indicates an index pointing to an entry in a UE-specific table (i.e. time domain resource allocation table, see 0281); the UE receives scheduled data on resources with time domain allocated according to the index. The CORESET configuration comprises at least a starting OFDM symbol index of the CORESET; if the starting OFDM symbol index is #0, the UE interprets table by mapping time domain resource allocation pattern of each entry into a pattern starting from the starting OFDM symbol index of the CORESET. If the starting OFDM symbol index of the CORESET is #7, the mapping patterns start from OFDM symbol index #7 for example each time domain resource allocation pattern is shifted by 7 OFDM symbols. The UE is configured with at least two UE-specific tables (i.e. time domain resource allocation table, see 0281) with time domain resource allocation patterns and the UE determines which table to use based on the received DCI. NOTE: Applicant’s PgPub Section 0103 that states different scheme is the position (i.e. symbol) of CORESET being in the front, middle or end of slot )];
and communicating [i.e. PDSCH/PUSCH or downlink/uplink transmission] with the base station according to time domain resource allocation information indicated by the scheduling information [i.e. Index(es)/indicator(s) in DCI indicating time domain resource allocation patterns] in the determined time resource set [Sections 0111, 0168, 0288, 0307: For time-domain resource allocation scheme from UE perspective, scheduling DCI informs the UE of the time-domain information of the scheduled PDSCH or PUSCH. For slot, the scheduling DCI provide an index into a UE-specific table (i.e. time domain resource allocation table, see 0281) giving the OFDM symbols used for the PDSCH or PUSCH transmission. The UE receives the scheduled data based on time domain resource allocation pattern of the DL resource set. The UE receives a DCI on the CORESET, wherein an index is included in the DCI that indicates a time domain resource allocation pattern; UE receives data in OFDM symbols determined according to the time domain resource allocation pattern, wherein a range of the time domain resource allocation pattern starts from the first OFDM symbol of the CORESET].

As to Claim 2. (Original)    Huang discloses the method of claim 1, wherein, in case that the position [i.e. Symbol/Index] of the CORESET is a front side [i.e. First symbol/Start symbol] in the slot, the time resource set [i.e. Time Domain Resource Allocation Patterns/Resources] is determined according to the first scheme [Section 0293: The CORESET configuration comprises at least a starting OFDM symbol index of the CORESET; if the starting OFDM symbol index is #0, the UE interprets table by mapping time domain resource allocation pattern of each entry into a pattern starting from the starting OFDM symbol index of the CORESET]:
in case that the position [i.e. Symbol/Index] of the CORESET is a back side [i.e. Symbols #7 to 13; Section 0284: A UE is configured with control resource set (CORESET) that starts at an OFDM symbol index (i.e. any number 0 or 7)] in the slot, the time resource set is determined according to the second scheme [Sections 0277, 0304, 0306, 0323: The CORESET can be configured on middle symbol of a slot. For example, considering a CORESET at OFDM symbol index #7, number of RIVs starting from OFDM symbol indexes #7 to #13, specifically, each entry in the default table represents a time domain resource allocation pattern starting from the OFDM symbol index of the CORESET. If the starting OFDM symbol index of the CORESET is #7, the mapping patterns start from OFDM symbol index #7. Time domain allocation pattern from last OFDM symbol index of slot with different durations]:
and the time resource set determined according to the second scheme has a timepoint coming after the time resource set determined according to the first scheme [Section 0284, 0307, 0315: A UE is configured with control resource set (CORESET) that starts at an OFDM symbol index (i.e. any number 0 or 7). Wherein a range of the time domain resource allocation pattern starts from the first OFDM symbol of the CORESET or after an offset from the first OFDM symbol of the CORESET, and the range of the time domain resource allocation pattern may end across a slot boundary. The UE receives data in OFDM symbols determined according to the time domain resource allocation pattern, wherein a range of the time domain resource allocation pattern starts from the first OFDM symbol of the CORESET or after an offset from the first OFDM symbol of the CORESET].

As to Claim 3. (Currently Amended)   Huang discloses the method of claim 2, wherein a first time resource set [i.e. time resource allocation patterns] for the first scheme and a second time resource set [i.e. time resource allocation patterns] for the second scheme are separately configured, or a value for the second scheme is calculated by adding an offset to a value for the first scheme, or first time domain resource allocation information for the first scheme and second time domain resource allocation information for the second scheme are separately configured in one time resource set [Note: the above limitation recites the phrase “or” which is an alternative language. Sections 0290, 0298, 0304: Each time domain resource allocation pattern associated with resource indication value, considering the range of time domain resource allocation patterns with a slot, each dot represents a time domain resource allocation pattern from a starting OFDM symbol to an ending OFDM symbol and different time domain resource allocation patterns may have different symbol lengths; Different starting OFDM symbol indexes may have different number of time domain resource patterns. Considering the starting OFDM symbol index of the CORESET is #2, time patterns of the first entry and the second entry are interpreted by the UE via adding the offset. A default table different from the UE-specific table is used; each entry in the default table represents a time domain resource allocation pattern starting from the starting OFDM symbol index of the CORESET],
and wherein the value is a difference value between a slot index [i.e. SFI] in which PDCCH is transmitted and a slot index in which PUSCH is transmitted [Sections 0155, 0275, 0281: The SFI  (Slot format Information/indicator) carries an index to a table that is UE-specifically configured. Slot format information (SFI) of slot format of symbols in a slot; belong to downlink, uplink; and slot format of a slot could at least convey transmission direction of symbols in the slot. A UE receives a scheduling DCI indicating an index in the UE-specific table for time domain resource allocation of scheduled data transmission for PDSCH or PUSCH].

As to Claim 4. (Currently Amended)  Huang discloses the method of claim 3, wherein the position [i.e. Symbol/Index] of the CORESET is determined by a first [i.e. First symbol/Start symbol] or last symbol of the CORESET [Section 0284, 0293, 0323: A UE is configured with control resource set (CORESET) that starts at an OFDM symbol index (i.e. any number 0 or 7). The CORESET configuration comprises at least a starting OFDM symbol index of the CORESET; if the starting OFDM symbol index is #0, the UE interprets table by mapping time domain resource allocation pattern of each entry into a pattern starting from the starting OFDM symbol index of the CORESET. Time domain allocation pattern from last OFDM symbol index of slot with different durations],
 and in the communicating [i.e. PDSCH/PUSCH or downlink/uplink transmission] with the base station, an uplink signal is transmitted to the base station through a physical uplink shared channel (PUSCH), or a downlink signal is received from the base station through a physical downlink shared channel (PDSCH) [Sections 0111, 0168, 0288: For time-domain resource allocation scheme from UE perspective, scheduling DCI informs the UE of the time-domain information of the scheduled PDSCH or PUSCH. For slot, the scheduling DCI provide an index into a UE-specific table (i.e. time domain resources) giving the OFDM symbols used for the PDSCH or PUSCH transmission. The UE receives the scheduled data based on time domain resource allocation pattern of the DL resource set].

As to Claim 5. (Currently Amended)   Huang discloses a terminal [i.e. User Equipment-UE] configured to communicate with a base station in a wireless communication system, the terminal comprising [Figs. 1-2, Sections 0002, 0028: A method and apparatus for indicating time domain resource allocation of data transmission in a wireless communication system. A base station is used for communicating with a terminal called UE, wireless device, or other terminology]:
a transceiver configured to transmit and receive a signal; and a controller configured to [Fig. 2 (UE-250 includes Antenna(s)-252a-r, Processor-270), Fig. 3 (Device-300 diagram of a UE or Base Station-100, includes Transceiver-314 and CPU-308), Section 0039: The communication device-300 include a control circuit 306, a central processing unit (CPU) 308, and a transceiver 314; The transceiver-314 is used to receive and transmit wireless signals, delivering received signals to the control circuit]:
receive, from the base station, downlink control information (DCI) comprising scheduling information through a control resource set (CORESET) [Sections 0005, 0109, 0310: The method further includes UE receiving a Downlink Control Information (DCI) on the CORESET, wherein an index is included in the DCI and the index indicates a time domain resource allocation pattern. The 3GPP TS RAN WG1 Meeting #90 RAN1 disclose signaling about time domain resource allocation in a scheduling DCI. The network node (i.e. base station) configure UE with control resource set (CORESET) to transmit a DCI on the CORESET to the UE wherein an index is included in the DCI],
determine a time resource set [i.e. Time Domain Resource Allocation Patterns/Resources with Time Domain Allocation; Section 0285: A slot comprises symbols, time domain resource allocation within a slot carried in DCI in time domain in which there could be 105 time domain resource allocation patterns] to which the scheduling information is to be applied, according to a first scheme or a second scheme [i.e. UE determining/mapping Time Resource allocation patterns based on CORESET configuration relating to OFDM symbol in slot (see examples in 0293-0294 below)]  based on a position [i.e. Symbol/Index] of the CORESET in a slot [Figs. 7, 9-11, 13, Sections 0284, 0293-0294, 0306: A UE is configured with control resource set (CORESET) that starts at an OFDM symbol index; then UE receives a DCI on the control resource set scheduling data transmission; the DCI indicates an index pointing to an entry in a UE-specific table (i.e. time domain resource allocation table, see 0281); the UE receives scheduled data on resources with time domain allocated according to the index. The CORESET configuration comprises at least a starting OFDM symbol index of the CORESET; if the starting OFDM symbol index is #0, the UE interprets table by mapping time domain resource allocation pattern of each entry into a pattern starting from the starting OFDM symbol index of the CORESET. If the starting OFDM symbol index of the CORESET is #7, the mapping patterns start from OFDM symbol index #7 for example each time domain resource allocation pattern is shifted by 7 OFDM symbols. The UE is configured with at least two UE-specific tables (i.e. time domain resource allocation table, see 0281) with time domain resource allocation patterns and the UE determines which table to use based on the received DCI. NOTE: Applicant’s PgPub Section 0103 that states different scheme is the position (i.e. symbol) of CORESET being in the front, middle or end of slot )];
and communicate [i.e. PDSCH/PUSCH or downlink/uplink transmission] with the base station according to time domain allocation information indicated by the scheduling information [i.e. Index(es)/indicator(s) in DCI indicating time domain resource allocation patterns] in the determined time resource set [Sections 0111, 0168, 0288, 0307: For time-domain resource allocation scheme from UE perspective, scheduling DCI informs the UE of the time-domain information of the scheduled PDSCH or PUSCH. For slot, the scheduling DCI provide an index into a UE-specific table (i.e. time domain resource allocation table, see 0281) giving the OFDM symbols used for the PDSCH or PUSCH transmission. The UE receives the scheduled data based on time domain resource allocation pattern of the DL resource set. The UE receives a DCI on the CORESET, wherein an index is included in the DCI that indicates a time domain resource allocation pattern; UE receives data in OFDM symbols determined according to the time domain resource allocation pattern, wherein a range of the time domain resource allocation pattern starts from the first OFDM symbol of the CORESET].

As to Claim 6. (Original) The terminal of claim 5, wherein, in case that the position of the CORESET is a front side in the slot, the time resource set is determined according to the first scheme; in case that the position of the CORESET is a back side in the slot, the time resource set is determined according to the second scheme; and the time resource set determined according to the second scheme has a timepoint coming after the time resource set determined according to the first scheme [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 7. (Currently Amended) The terminal of claim 6, wherein a first time resource set for the first scheme and a second time resource set for the second scheme are separately configured, or a value for the second scheme is calculated by adding an offset to a value for the first scheme, or first time domain resource allocation information for the first scheme and second time domain resource allocation information for the second scheme are separately configured in one time resource set, and wherein the value is a difference value between a slot index in which PDCCH is transmitted and a slot index in which PUSCH is transmitted [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 8. (Currently Amended) The terminal of claim 7, wherein the position of the CORESET is determined by a first or last symbol of the CORESET, and the controller is configured to transmit an uplink signal to the base station through a physical uplink shared channel (PUSCH) or receive a downlink signal from the base station through a physical downlink shared channel (PDSCH) [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 9. (Currently Amended)  Huang discloses a method for communicating with a terminal [i.e. User Equipment-UE] by a base station in a wireless communication system, the method comprising [Figs. 1-2, Sections 0002, 0028: A method and apparatus for indicating time domain resource allocation of data transmission in a wireless communication system. A base station is used for communicating with a terminal called UE, wireless device, or other terminology]:
transmitting, to the terminal, downlink control information (DCI) comprising scheduling information through a control resource set (CORESET) [Sections 0005, 0109, 0310: The method further includes UE receiving a Downlink Control Information (DCI) on the CORESET, wherein an index is included in the DCI and the index indicates a time domain resource allocation pattern. The 3GPP TS RAN WG1 Meeting #90 RAN1 disclose signaling about time domain resource allocation in a scheduling DCI. The network node (i.e. base station) configure UE with control resource set (CORESET) to transmit a DCI on the CORESET to the UE wherein an index is included in the DCI],
and communicating [i.e. PDSCH/PUSCH or downlink/uplink transmission] with the terminal according to time domain resource allocation information indicated by the scheduling information [Sections 0111, 0168, 0288, 0307: For time-domain resource allocation scheme from UE perspective, scheduling DCI informs the UE of the time-domain information of the scheduled PDSCH or PUSCH. For slot, the scheduling DCI provide an index into a UE-specific table (i.e. time domain resource allocation table, see 0281) giving the OFDM symbols used for the PDSCH or PUSCH transmission. The UE receives the scheduled data based on time domain resource allocation pattern of the DL resource set. The UE receives a DCI on the CORESET, wherein an index is included in the DCI that indicates a time domain resource allocation pattern; UE receives data in OFDM symbols determined according to the time domain resource allocation pattern, wherein a range of the time domain resource allocation pattern starts from the first OFDM symbol of the CORESET],
wherein a time resource set [i.e. Time Domain Resource Allocation Patterns/Resources with Time Domain Allocation; Section 0285: A slot comprises symbols, time domain resource allocation within a slot carried in DCI in time domain in which there could be 105 time domain resource allocation patterns] to which the scheduling information is to be applied is determined according to a first scheme or a second scheme [i.e. UE determining/mapping Time Resource allocation patterns based on CORESET configuration relating to OFDM symbol in slot (see examples in 0293-0294 below)], based on a position [i.e. Symbol/Index] of the CORESET in a slot [Figs. 7, 9-11, 13, Sections 0284, 0293-0294, 0306: A UE is configured with control resource set (CORESET) that starts at an OFDM symbol index; then UE receives a DCI on the control resource set scheduling data transmission; the DCI indicates an index pointing to an entry in a UE-specific table (i.e. time domain resource allocation table, see 0281); the UE receives scheduled data on resources with time domain allocated according to the index. The CORESET configuration comprises at least a starting OFDM symbol index of the CORESET; if the starting OFDM symbol index is #0, the UE interprets table by mapping time domain resource allocation pattern of each entry into a pattern starting from the starting OFDM symbol index of the CORESET. If the starting OFDM symbol index of the CORESET is #7, the mapping patterns start from OFDM symbol index #7 for example each time domain resource allocation pattern is shifted by 7 OFDM symbols. The UE is configured with at least two UE-specific tables (i.e. time domain resource allocation table, see 0281) with time domain resource allocation patterns and the UE determines which table to use based on the received DCI. NOTE: Applicant’s PgPub Section 0103 that states different scheme is the position (i.e. symbol) of CORESET being in the front, middle or end of slot )].

As to Claim 10. (Original) The method of claim 9, wherein, in case that the position of the CORESET is a front side in the slot, the time resource set is determined according to the first scheme; in case that the position of the CORESET is a back side in the slot, the time resource set is determined according to the second scheme; and the time resource set determined according to the second scheme has a timepoint coming after the time resource set determined according to the first scheme [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 11.  (Currently Amended) The method of claim 10, wherein a first time resource set for the first scheme and a second time resource set for the second scheme are separately configured, or a value for the second scheme is calculated by adding an offset to a value of the table for the first scheme, or first time domain resource allocation information for the first scheme and second time domain resource allocation information for the second scheme are separately configured in one time resource set; the value is a difference value between a slot index in which PDCCH is transmitted and a slot index in which PUSCH is transmitted [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein]
the position of the CORESET is determined by a first or last symbol of the CORESET; and in the communicating with the terminal, an uplink signal is received from the terminal through a physical uplink shred shared channel (PUSCH), or a downlink signal is transmitted to the terminal through a physical downlink shared channel (PDSCH) [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 12. (Currently Amended)  Huang discloses a base station configured to communicate with a terminal [i.e. User Equipment-UE] in a wireless communication system, the base station comprising [Figs. 1-2, Sections 0002, 0028: A method and apparatus for indicating time domain resource allocation of data transmission in a wireless communication system. A base station is used for communicating with a terminal called UE, wireless device, or other terminology]:
a transceiver configured to transmit and receive a signal; and a controller configured to [Fig. 2 (BS-210 includes Antenna-224a, Processor-230), Fig. 3 (Device-300 diagram of a UE or Base Station-100, includes Transceiver-314 and CPU-308), Section 0039: The communication device-300 include a control circuit 306, a central processing unit (CPU) 308, and a transceiver 314; The transceiver-314 is used to receive and transmit wireless signals, delivering received signals to the control circuit]:
transmit, to the terminal, downlink control information (DCI) comprising scheduling information through a control resource set (CORESET) [Sections 0005, 0109, 0310: The method further includes UE receiving a Downlink Control Information (DCI) on the CORESET, wherein an index is included in the DCI and the index indicates a time domain resource allocation pattern. The 3GPP TS RAN WG1 Meeting #90 RAN1 disclose signaling about time domain resource allocation in a scheduling DCI. The network node (i.e. base station) configure UE with control resource set (CORESET) to transmit a DCI on the CORESET to the UE wherein an index is included in the DCI],
and communicate [i.e. PDSCH/PUSCH or downlink/uplink transmission] with the terminal according to time domain resource allocation information indicated by the scheduling information [Sections 0111, 0168, 0288, 0307: For time-domain resource allocation scheme from UE perspective, scheduling DCI informs the UE of the time-domain information of the scheduled PDSCH or PUSCH. For slot, the scheduling DCI provide an index into a UE-specific table (i.e. time domain resource allocation table, see 0281) giving the OFDM symbols used for the PDSCH or PUSCH transmission. The UE receives the scheduled data based on time domain resource allocation pattern of the DL resource set. The UE receives a DCI on the CORESET, wherein an index is included in the DCI that indicates a time domain resource allocation pattern; UE receives data in OFDM symbols determined according to the time domain resource allocation pattern, wherein a range of the time domain resource allocation pattern starts from the first OFDM symbol of the CORESET],
wherein a time resource set [i.e. Time Domain Resource Allocation Patterns/Resources with Time Domain Allocation; Section 0285: A slot comprises symbols, time domain resource allocation within a slot carried in DCI in time domain in which there could be 105 time domain resource allocation patterns] to which the scheduling information is to be applied is determined according to a first scheme or a second scheme [i.e. UE determining/mapping Time Resource allocation patterns based on CORESET configuration relating to OFDM symbol in slot (see examples in 0293-0294 below)], based on a position [i.e. Symbol/Index] of the CORESET in a slot [Figs. 7, 9-11, 13, Sections 0284, 0293-0294, 0306: A UE is configured with control resource set (CORESET) that starts at an OFDM symbol index; then UE receives a DCI on the control resource set scheduling data transmission; the DCI indicates an index pointing to an entry in a UE-specific table (i.e. time domain resource allocation table, see 0281); the UE receives scheduled data on resources with time domain allocated according to the index. The CORESET configuration comprises at least a starting OFDM symbol index of the CORESET; if the starting OFDM symbol index is #0, the UE interprets table by mapping time domain resource allocation pattern of each entry into a pattern starting from the starting OFDM symbol index of the CORESET. If the starting OFDM symbol index of the CORESET is #7, the mapping patterns start from OFDM symbol index #7 for example each time domain resource allocation pattern is shifted by 7 OFDM symbols. The UE is configured with at least two UE-specific tables (i.e. time domain resource allocation table, see 0281) with time domain resource allocation patterns and the UE determines which table to use based on the received DCI. NOTE: Applicant’s PgPub Section 0103 that states different scheme is the position (i.e. symbol) of CORESET being in the front, middle or end of slot )].

As to Claim 13. (Original) The base station of claim 12, wherein, in case that the position of the CORESET is a front side in the slot, the time resource set is determined according to the first scheme; in case that the position of the CORESET is a back side in the slot, the time resource set is determined according to the second scheme; and the time resource set determined according to the second scheme has a timepoint coming after the time resource set determined according to the first scheme [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 14. (Currently Amended) The base station of claim 13, wherein a first time resource set for the first scheme and a second time resource set for the second scheme are separately configured, or a value for the second scheme is calculated by adding an offset to a value for the first scheme, or first time domain resource allocation information for the first scheme and second time domain resource allocation information for the second scheme are separately configured in one time resource set, and wherein the value is a difference value between a slot index in which PDCCH is transmitted and a slot index in which PUSCH is transmitted [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15. (Currently Amended) The base station of claim 14, wherein the position of the CORESET is determined by a first or last symbol of the CORESET, and the controller is configured to transmit an uplink signal to the base station through a physical uplink shared channel (PUSCH) or receive a downlink signal from the base station through a physical downlink shared channel (PDSCH) [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].


Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:  Lin et al. US 2019/0222357 in particular Abstract [Methods and apparatuses for providing control resource set configuration in a wireless communication system are disclosed herein. In one method, a network node transmits a signal indicating at least a first duration and a bit map, wherein the first duration is time duration of a control resource set (CORESET) and the bit map indicates first symbol(s) of monitoring occasion(s) of the CORESET within a slot, and wherein a set of bit position indicates value one in the bit map. The network node is not allowed to transmit the signal such that an interval between two bit positions in the set in the bit map is smaller than a second duration]; and prior art, Yi et al. US 20190082431 hereafter Yi.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 22, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477